Title: To Benjamin Franklin from Thomas Barclay, 24 December 1781
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam 24 Decemr. 1781
I have the honour to acquaint your Excellency that Mr. De Neufville has inform’d Mr. Adams and my self, that the owners of the two Vessells who have the Cloathing belonging to the United States in possession, have agreed to deliver it, upon getting a Receipt, and indemnification against Mr. Gillons demanding it hereafter. The stipulation which they want to make, is, to be paid the difference between the Cost of the Vessells and their present Value, and Eight thousand guilders for the Trouble, detention, insurance and other Expences which have been incurd in the transaction and if any difficulty arises in the adjustment of the Matter, it is to be intirely submitted to Congress; So that the goods, are in fact, to be given up unconditionaly, except with respect to the Receipt to prevent future Claims.— Mr. De Neufville offers to begin the delivery when we please, but as the goods are stored in various warehouses, and Mix’d with other Merchandize; it will be impossible to do any thing before the 27th. (the two intervening days being holidays) when we propose to begin the removal of them, and when I shall Compare the Marks and Numbers of the Packages with the Invoice.
I hope there is now an end to all trouble occasiond by the detention, but what steps may be necessary to take for the Transportation I Cannot at present point out.— I beg leave to take this occasion of thanking your Excellency and Mr. Franklin for the kind attention which I received from you at Passy, and to assure you that I am with great respect— Sir your Excellencys Most obed. and obliged huml Servant
Thos Barclay
His Excellency Doctor Franklin at Passy
 
Notation: M Barclay
